Citation Nr: 0004855	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  95-24 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for a service-
connected low back disorder, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1971 to April 
1972 and from November 1973 to February 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which denied a claim by the veteran 
seeking entitlement to an increased disability rating for his 
service-connected low back disorder.

The Board notes that the RO's June 1995 Statement of the Case 
indicates that the claim that forms the basis of this appeal 
was submitted by the veteran in July 1994.  The Board finds 
that the veteran initially submitted a claim for an increased 
disability rating for his low back disorder in May 1993, 
which was not addressed by the RO until June 1994.  In June 
1994, the RO sent the veteran a letter indicating that he 
should provide recent medical evidence supporting his claim.  
Thereafter, in July 1994, the veteran, through his accredited 
representative, submitted such evidence.  However, the July 
1994 submission was not a new claim.  It was merely an answer 
to the RO's request for evidence.  The claim on appeal was 
submitted in May 1993; that claim was still pending at the 
time of the RO's August 1994 rating decision, as no final 
adjudication of that claim had been rendered.  See 38 C.F.R. 
§§ 3.155, 3.156(b), 3.158, 3.159(c), 3.160(a), (c)  (1999).

This case was originally before the Board in April 1998, at 
which time it remanded the case back to the RO for further 
evidentiary development.  That development was completed and, 
thus, the case is ready for appellate review.

The Board finds that the veteran submitted a claim for 
entitlement to an annual clothing allowance in July 1995 (and 
again in July 1996).  It does not appear that this claim has 
been addressed by the RO.  It is, thus, referred back to the 
RO for proper action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran's back disorder was recently manifested by a 
slight limp on the left, decreased sensation to pin prick, 
reduced ankle jerks, and slight limitation of range of 
motion.  Range of motion was 70 degrees of flexion, 25 
degrees of extension, 35 degrees of right and left lateral 
flexion, and 45 degrees of right and left rotation.

3.  The evidence shows functional impairment consisting of 
pain on motion and radiating pain from the low back to the 
left leg and knee.  The veteran uses a back brace and has 
difficulty with prolonged activities, such as bending, 
lifting, standing, driving, and walking.

4.  The evidence does not show that the veteran's service-
connected back disability involves severe limitation of 
motion of the lumbar spine; absent ankle jerk, muscle spasm, 
or other signs of severe intervertebral disc syndrome; or a 
listing of the whole spine, marked limitation of forward 
bending, abnormal mobility on forced motion, or other signs 
of severe lumbosacral strain.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent, and no 
more, is warranted for the veteran's service-connected low 
back disorder, involving degenerative changes and disc 
bulging.  38 U.S.C.A. §§ 1155, 5107  (West 1991); 38 C.F.R. 
§§ 4.71a, Part 4, Diagnostic Codes 5003, 5285-5295  (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran has established 
a well-grounded claim because he is service-connected for a 
low back disorder and has asserted that his disability is 
currently worse than rated; medical evidence has been 
submitted which the veteran believes supports his claim.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).

Because the veteran's claim is well-grounded, VA has a duty 
to assist him with the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  In this regard, the Board notes that 
the RO, pursuant to the Board's April 1998 remand, provided 
the veteran with a recent VA examination.  It also obtained 
all medical records that he indicated were available and 
provided him with the opportunity to appear at a personal 
hearing.  In a May 1999 letter, the veteran indicated that he 
had no more evidence to submit and that he wanted his claim 
submitted to the Board for a decision.  Overall, the Board 
finds that no further assistance is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records reflect no back defects upon the 
veteran's initial entry into service, according to a January 
1971 induction medical examination report.  Outpatient 
records show that he was seen for low back pain in October 
1971, incurred after lifting a heavy object.  No further 
treatment is seen during the veteran's first period of active 
duty.  An April 1972 separation medical report shows no low 
back problems at the time of that examination.

A November 1972 re-enlistment examination report indicates 
that the veteran had no low back complaints at the time of 
that examination.  No treatment for low back pain is seen in 
the service medical records pertaining to his second period 
of enlistment.  However, a December 1985 Medical Board 
examination report indicates that he had "mechanical low 
back pain" that was "[not considered disabling]."

A September 1986 private physician's letter shows that the 
veteran was seen for chronic low back pain.  He indicated 
that he first injured his back in 1982, when being struck by 
a moving barrel.  Pain was localized to his lower back with 
radiation to his left leg.  Examination revealed no 
tenderness, atrophy, or spasm; negative straight leg raising; 
and a full range of motion.  Motor and sensory examination 
was normal.  X-rays revealed no bony abnormalities.  The 
examiner indicated that his back pain was most likely due to 
his inactivity and obesity, which might be correctable with 
exercise and diet.  There was no apparent etiology that would 
afford him a permanent disability rating.

An October 1986 VA orthopedic examination report indicates 
that the veteran had mechanical low back pain.

A November 1986 VA examination report reflects that the 
veteran's back had no radiculopathy and normal range of 
motion.  Diagnosis was "low back pain, by history," 
although the diagnosis was deemed incomplete by the examiner 
due to a lack of orthopedic consultation.  X-rays were 
unremarkable, except for minimal spurring of the anterior 
plates of the lumbar spine.

VA outpatient records show treatment for low back pain in 
December 1986 and October 1990.

An October 1990 VA examination report indicates that the 
veteran had a normal gait and erect posture.  There was no 
evidence of muscle spasm or tenderness.  Range of motion was 
80 degrees of flexion and 30 degrees of extension.  
Assessment was mechanical low back pain per history of 
injury.  X-rays revealed minimal osteoarthritic spurring of 
the lumbar spine.

During a May 1991 personal hearing, the veteran testified 
that he worked transporting mail and that his back problems 
made his work difficult.  In this regard, he stated that he 
had to miss some days from work due to low back pain.

A June 1991 VA prosthetic note shows that the veteran was 
measured for a back brace corset.  He was seen for back pain 
on an outpatient basis in July 1991 and April 1993.  The 
April 1993 outpatient note indicates that he fell off a 
ladder.  An April 1993 VA X-ray record shows minimal 
degenerative changes of the lumbar spine.  A May 1993 record 
indicates that his back pain was better.  The veteran was 
next seen for low back pain in March 1994.

A May 1998 private outpatient record shows that the veteran 
wore a TENS unit.  Examination revealed limitation of range 
of motion due to pain and diminished sharp and dull 
sensation.  X-rays showed "normal degenerative changes but 
nothing shocking."

An August 1998 VA examination report reflects complaints of 
low back pain, aggravated by prolonged activity, and 
radiating to the back of the left leg and knee.  Objective 
examination revealed a slight limp on the left.  There was no 
spasm or tenderness.  Range of motion was 70 degrees of 
flexion, 25 degrees of extension, 35 degrees of right and 
left lateral flexion, and 45 degrees of right and left 
rotation, with discomfort on motion.  The veteran could heel-
to-toe walk and squat.  Impression was chronic lumbar 
syndrome.  The examiner remarked that the veteran had minimal 
degenerative changes of the lumbar spine, but that they were 
not necessarily related to his service-connected low back 
disorder, though there was no way to actually differentiate 
the symptoms.  There was no evidence of weakened movement, 
excess fatigability, or incoordination.  Functionally, the 
examiner indicated that the veteran might have increased pain 
with activities such as bending, lifting, standing, or 
walking.  On neurological examination, it was noted that the 
veteran used a back brace and a TENS unit.  The veteran 
denied any weakness or persistent paresthesias in either leg.  
Examination revealed full strength and tone of the 
extremities, with no atrophy or fasciculations.  Deep tendon 
reflexes were symmetrical and equal, although reinforcement 
was required to elicit ankle jerks.  Sensory examination of 
the primary modalities revealed an extremely spotty 
hypalgesia to pin prick in both lower extremities.  The 
veteran's gait had a limp on the left.  A computerized 
tomography (CT) study of the lumbar spine revealed 
degenerative changes and disc bulging associated with 
hypertrophy of the ligamentous flavum, which were beginning 
to narrow the spinal canal.  It was opined that these 
findings probably accounted for the veteran's symptoms.

Letters from the veteran, dated in November 1998, reflect 
that he had difficulty walking due to his low back pain.

VA records show additional outpatient treatment for the 
veteran's low back disorder from 1996 through 1999.

III.  Analysis

Service-connected disabilities are rated pursuant to 
diagnostic codes (DC) in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1999) (Rating Schedule).  
Where there is a question as to which of two evaluations 
under a specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7  
(1999).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14  (1999).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the current level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board must also 
consider any and all "functional" effects.  In DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the United States Court of 
Appeals for Veterans Claims (formerly United States Court of 
Veterans Appeals) (Court) held that 38 C.F.R. §§ 4.40, 4.45, 
were not subsumed into the diagnostic codes under which a 
veteran's disabilities are rated, and that the Board has to 
consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).

The veteran's service-connected back disorder is currently 
rated based on DC 5295 for lumbosacral strain.  38 C.F.R. 
§ 4.71a, DC 5295 (1999).  However, the Board finds that his 
disorder is best rated pursuant to DC 5293, for 
intervertebral disc syndrome, given his current 
symptomatology and the fact that he has been diagnosed with a 
bulging disc.  38 C.F.R. § 4.71a, DC 5293  (1999).

DC 5293 indicates that intervertebral disc syndrome involves 
symptoms of "sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings to the site of the diseased disc."  
Id.  A 10 percent disability rating is authorized for 
"mild" symptoms of intervertebral disc syndrome.  A 20 
percent rating is warranted for "moderate" symptoms with 
"recurring attacks."  A 40 percent rating is warranted for 
"severe" intervertebral disc syndrome with recurring 
attacks and only "intermittent relief."  Id.

Here, the medical evidence shows that the veteran's low back 
disorder currently has fairly minimal objectively-confirmed 
symptomatology.  The disorder involves a bulging disc, 
resulting in a slight limp and some slight limitation of 
range of motion.  The August 1998 VA orthopedic examination 
report indicates that there was flexion to 70 degrees (95 
degrees is normal) and extension to 25 degrees (35 degrees is 
normal).  Neurologic examination was normal, except for 
spotty hypalgesia to pin prick in the legs and diminished 
ankle jerks.  Ordinarily, these manifestations would suggest 
that the veteran's low back disorder is of a mild nature.  
"Mild" intervertebral disc syndrome warrants a 10 percent 
disability rating.  38 C.F.R. § 4.71a, DC 5293  (1999).  
However, from a functional standpoint, see DeLuca v. Brown, 
supra, the veteran's low back disorder appears more severe 
than that contemplated by "mild" disc disease.  
Specifically, the Board finds that he has complained of pain 
on motion of the back, complaints that have been consistently 
noted during physical examinations.  In addition, the medical 
evidence shows repeated complaints of radiating pain from the 
low back to the left leg and knee.  The veteran wears a back 
brace or TENS unit to alleviate the pain.  He asserts that he 
has difficulty with prolonged activities, such as bending, 
lifting, standing, driving, and walking.  The potential for 
increased pain during these activities was confirmed by the 
examiner in the August 1998 VA report.  Overall, the Board 
concludes that the veteran's low back symptoms are more 
serious than those contemplated by "mild" intervertebral 
disc syndrome.  Instead, the Board finds that they are 
"moderate" in nature, and involve recurring attacks.  
Therefore, a higher rating, to 20 percent, is warranted.  Id.

At the same time, the Board finds that the veteran's back 
disorder does not warrant a 40 percent disability rating.  
The medical evidence does not show absent ankle jerk, muscle 
spasm, or other symptoms of a "severe" disability.  From a 
functional standpoint, the medical evidence shows that his 
back has no weakness, persistent paresthesias, excess 
fatigability, atrophy, or incoordination.  Overall, the 
recent medical evidence does not reflect severe, recurring 
symptoms of intervertebral disc syndrome with only 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293  (1999).

In light of the above, the Board finds that a 20 percent 
disability rating, and no more, is warranted under DC 5293.

The veteran's back disability may also be appropriately rated 
under DC 5292 for limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, DC 5292  (1999).  However, an evaluation 
in excess of 20 percent is not warranted under that code.  DC 
5292 authorizes a 40 percent disability rating for "severe" 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
DC 5292  (1999).  Here, the most recent medical evidence 
shows lumbar range of motion of 70 degrees of flexion, 25 
degrees of extension, 35 degrees of left and right lateral 
flexion, and 45 degrees of left and right rotation.  
Functionally, the veteran has no fatigue, weakness, or loss 
of endurance causing additional functional loss of range of 
motion over and above that objectively measured.  Overall, 
the Board concludes that the veteran's lumbar spine does not 
have "severe" limitation of motion.  Id. 

As stated above, the veteran's back disability was rated by 
the RO pursuant to DC 5295.  DC 5295 authorizes a disability 
rating in excess of 20 percent for lumbosacral strain 
manifested by a "listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion."  38 C.F.R. § 4.71a, DC 5295  (1999).  These 
symptoms are not currently manifested.  No medical evidence 
shows that the veteran's spine lists to the opposite side.  
There is no noted positive Goldthwaite's sign.  There is no 
marked limitation of forward bending, and no noted abnormal 
mobility on forced motion.  Therefore, a rating in excess of 
20 percent is not authorized under DC 5295.  Id.

The veteran does not have residuals of fractured vertebra (DC 
5285), complete bony fixation of the spine (DC 5286), or 
ankylosis of the spine (DC 5287, 5288, 5289).  38 C.F.R. 
§§ 4.71a, DC 5285-5289  (1999).  Thus, these DCs are not 
applicable in this case.

Because the veteran's low back disorder involves degenerative 
changes, the Board must address whether a separate rating for 
arthritis is warranted.  Under DC 5003, degenerative 
arthritis is to be rated according to limitation of motion of 
the body part affected.  38 C.F.R. § 4.71a, DC 5003  (1999).  
In this case, however, the veteran is already rated based on 
a disability characterized by limitation of motion.  DC 5293 
has been held to involve limitation of range of motion.  
VAOPGCPREC 36-97  (December 12, 1997).  Similarly, DC 5295 
specifically considers limitation of forward bending, loss of 
lateral motion, and abnormal mobility.  38 C.F.R. § 4.71a, DC 
5295  (1999).  Finally, DC 5292, by its very name, involves 
limitation of lumbar motion.  38 C.F.R. § 4.71a, DC 5292  
(1999).  Since, "a separate rating must be based upon 
additional disability," to assign a separate rating for the 
veteran's low back arthritis would be to violate the 
regulations prohibiting the pyramiding of various diagnoses 
of the same disability, as he is already being compensated 
for limitation of motion and pain on motion.  38 C.F.R. 
§ 4.14  (1999);  see VAOPGCPREC 23-97; see also Esteban v. 
Brown, 6 Vet. App. 259, 261  (1994) (a separate rating may be 
granted for a "distinct and separate" disability; that is, 
"when none of the symptomatology ... is duplicative ... or 
overlapping.").  The Court has held that pyramiding 
essentially involves "compensating a claimant twice (or 
more) for the same symptomatology" and that "such a result 
would overcompensate the claimant." Brady v. Brown, 4 Vet. 
App. 203, 206  (1993); see also Fanning v. Brown, 4 Vet. App. 
225  (1993).  As a result, a separate disability rating for 
arthritis is not warranted.

In sum, the Board finds that the veteran's service-connected 
back disorder warrants a 20 percent disability rating under 
DC 5293.  The medical evidence shows symptoms, both objective 
and functional, resembling moderate intervertebral disc 
syndrome.  The Board finds no diagnostic code for back 
disabilities under the Rating Schedule, and no functional 
effects, that would entitle the veteran to a higher rating.

In light of the above, the claim is granted.


ORDER

An increased rating of 20 percent for a service-connected low 
back disorder is granted, subject to the controlling criteria 
applicable to the payment of monetary awards.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

